Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1)	The drawings are objected to under 37 CFR § 1.84(u)(2) because the view numbers are not of appropriate size. As per 37 CFR § 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

2)	The drawings are objected to under 37 CFR § 1.84(h)(2) because the enlarged view of Fig. 2c has not been appropriately labeled. As per 37 CFR § 1.84(h)(2):
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

3)	The drawings are objected to under 37 CFR § 1.84(h)(2) because the enlarged view of Fig. 2c does not appear appropriately illustrated. The enlarged view appears to illustrate the interior of the corner element when the projection is of the exterior of the formwork panel. Perhaps the enlarged view should emanate from the lower left corner of the Fig. 2c formwork panel? 

4)	The drawings are objected to under 37 CFR § 1.84(i) because the enlarged view of Fig. 2c appears within the outline of Fig. 2d. As per 37 CFR § 1.84(i):
One view must not be placed upon another or within the outline of another.



Specification
The specification is objected to under 37 CFR § 1.74 because reference character ‘103’ is used to denote a “prop” as well as “slotted windows”.  Correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 12-14 of claim 1. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of at least two formwork panel with each other as well as with the drophead through the slotted window.
The specification does not appear clear and complete as to “the fly pate comprises a fly plate pin hinged to the corner element, wherein the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level” as recited within claim 9. The specification does not appear clear and complete as to any “fly plate pin hinged to the corner 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2-9 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 12-14 of claim 1. The specification does not appear clear and complete as to “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window.”
The language of claim 9 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly pate comprises a fly plate pin hinged to the corner element, wherein the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level” as recited within claim 9. The specification does not appear clear and complete as 
The language of claim 10, (and claims 11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window” as recited within lines 11-12 of claim 10. The specification does not appear clear and complete as to “the comer element facilitates locking of at least two formwork panels with each other as well as with the drophead through the slotted window.”
The language of claim 10, (and claims 11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a fly pate comprising a fly plate pin hinged to the corner element” as recited within lines 6-7 of claim 10. The specification does not appear clear and complete as to any “fly plate pin hinged to the corner element.”
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level” as recited within claim 11. The specification does not appear clear and complete as to any “fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level.”
The language of claim 12, (and claim 13 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by 

Response to Arguments
Applicant's arguments filed February 05, 2021 have been fully considered but they are not persuasive. The specification does not appear clear and complete as to any corner element of the formwork panel facilitating a locking of at least two formwork panel with each other. How does the corner element of the formwork panel facilitating a locking of at least two formwork panel with each other? How are the at least two formwork panels locked with each other? Claim 1 did set forth “the formwork panel comprises a plurality of side connectors.” However, the specification does not appear clear and complete as to what forms any side connectors.
As for either of “the fly pate comprises a fly plate pin hinged to the corner element” and “the fly plate pin is unhinged by applying a lateral force on the wedge leading to an angular movement of the fly plate through the inner slopping level”, the specification merely presents one broad statement as within paragraph [0017] but, the disclosure, (specification and drawings), does not appear to illustrate or describe the fly pate pin as hinged to the corner element. Likewise, the disclosure, (specification and drawings), does not appear to illustrate or describe “the fly plate pin is unhinged 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





                                                                       /MICHAEL SAFAVI/                                                                                  Primary Examiner, Art Unit 3631                                                                                                                      
























MS
May 06, 2021